DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Claims 1 and 14 contain a typo such that it reads “etylguaiacol” rather than “ethylguaiacol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 10:  Claim 10 contains the language “wherein the carboxylic acid content is combined with an addition of an alcohol”.  It is not clear if the claim requires the addition of an alcohol in addition to the carboxylic acid, or if the carboxylic acid content includes the amount of alcohol.  For the purpose of further examination, the claim will be interpreted as requiring the addition of an alcohol in addition to the carboxylic acid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giummarella et al. (BioResources 11(2), 2016, 3494-3510, published on 2/22/16).
Considering Claims 1, 3, 5-9, and 13:  Giummarella et al. teaches a method for treating lignin comprising providing a precipitated lignin/solid lignin to be contacted with a washing solution comprising water and a carboxylic acid; mixing the solid lignin with a washing solution comprising 
	Giummarella et al. does not teach that guaiacol and ethylguaiacol are dissolved in the washing solution, and that the lignin material has a reduced content of guaiacol or ethylguaiacol.  However, Giummarella et al. teaches the lignin material as being treated with the preferred composition (water with acetic acid in a concentration of less than 5 weight percent) for the preferred time (greater than 5 minutes).  As such, the treatment would inherently have the same effect as the instant claims, namely the reduction in content of guaiacol and ethyl guaiacol due to the dissolving of the compounds in the wash solution.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP § 2112.
Considering Claim 2:  Giummarella et al. teaches the lignin as being dried and having an ash content of 4%/dry matter content of greater than 50% and lignin content of greater than 50% of the dry matter (pg. 3496).
Considering Claim 14:  The amount of guaiacol and ethylguaiacol in the starting material does not materially alter the structure of resultant product, as an amount present in the final product is not recited.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.

Claim 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giummarella et al. (BioResources 11(2), 2016, 3494-3510, published on 2/22/16) as applied to claim 1 above, and further in view of the evidence of Helander et al. (BioResources 8(2), 2013, 2270-2282).
Considering Claim 12:  Giummarella et al. teaches the process of claim 1 as shown above.  Giummarella et al. teaches that the lignin is prepared by the process of Helander et al. (pg. 3496).
	Helander et al. teaches the process of preparing the lignin as comprising precipitating the lignin from black liquor at a pH of 9, filtering the precipitate to obtain a filter cake, suspending the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giummarella et al. (BioResources 11(2), 2016, 3494-3510, published on 2/22/16) as applied to claim 1 above, and further in view of Ohman et al. (US 2010/0325947) and the evidence of Helander et al. (BioResources 8(2), 2013, 2270-2282).
Considering Claim 4:  Giummarella et al. teaches the process of claim 1 as shown above.  Giummarella et al. teaches that the lignin is prepared by the process of Helander et al. (pg. 3496).
	Helander et al. teaches the process of preparing the lignin as comprising precipitating the lignin from black liquor at a pH of 9, filtering the precipitate to obtain a filter cake, suspending the filter cake with water and acid to a pH of 2, filtering the mixture to form a filter cake, and displacement washing and drying the filter cake to form lignin (pg. 2273).
	Giummarella et al. does not teach that the lignin is displacement washed with the water solution comprising a carboxylic acid.  However, Ohman et al. teaches performing a displacement washing of lignin with organic/carboxylic acids (¶0012; Fig. 2).  Giummarella et al. and Ohman et al. 
Considering Claim 11:  Giummarella et al. teaches the process of claim 1 as shown above.
	Giummarella et al. does not teach adding another acid to the composition.  However, Ohman et al. teaches that a mixture of acids can be used to acidify lignin filter cakes (¶0012).  It would have been obvious to a person having ordinary skill in the art to have used a mixture of the organic acid of Giummarella et al. and other acids, as in Ohman et al., and the motivation to do so would have been, it is functionally equivalent to using the acids individually.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giummarella et al. (BioResources 11(2), 2016, 3494-3510, published on 2/22/16) as applied to claim 1 above, and further in view of Tomani et al. (US 2016/0177040).
Considering Claim 10:  Giummarella et al. teaches the process of claim 1 as shown above.
	Giummarella et al. does not teach adding an alcohol to the washing step.  However, Tomani et al. teaches using an alcohol in combination with acidification in purifying lignin (¶0048-50).  Giummarella et al. and Tomani et al. are analogous art as they are concerned with the same field of endeavor, namely lignin purification.  It would have been obvious to a person having ordinary skill in the art to have added the methanol of Tomani et al. in the process of Giummarella et al., and the motivation to do so would have been, as Tomani et al. suggests, to reduce the amount of odorous compounds in the mixture (¶0047).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giummarella et al. (BioResources 11(2), 2016, 3494-3510, published on 2/22/16) as applied to claim 13 above, and further in view of Sjoholm et al. (US 2014/0353861).
Considering Claim 15:  Giummarella et al. teaches the lignin of claim 13 as shown above.
	Giummarella et al. does not teach the claimed use of the lignin.  However, Sjoholm et al. teaches using a recovered lignin to form a carbon fiber (Abstract).  Giummarella et al. and Sjoholm et al. are analogous art as they are concerned with the same field of endeavor, namely lignin isolation from black liquor.  It would have been obvious to a person having ordinary skill in the art to have .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,882,879. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1 and 10:  Claim 10 of Patent ‘879 teaches a process for treating lignin to reduce odor comprising providing a solid phase lignin starting material to be contacted with an aqueous solution comprising alcohol and a carboxylic acid; dissolving at least guaiacol and ethylguaiacol in the water solution; draining off the water solution comprising guaiacol and ethylguaiacol; and obtaining a lignin materials with a reduced content of guaiacol and ethylguaiacol.
Considering Claims 2 and 3:  Claims 2 and 3 of Patent ‘879 correspond to instant claims 2 and 3.
Considering Claim 12:  Claim 9 of Patent ‘879 corresponds to instant claim 12.
Considering Claims 13-15:  Claims 13-19 of Patent ‘879 corresponds to instant claims 13-15.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767